Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 1 of 28 PageID #: 104




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 Jennifer McWilliams,                           )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )   CASE NO. 1:20-cv-01419-JPH-TAB
                                                )
 Frankton-Lapel Community Schools               )
 Building Corporation; Robert Fields, in        )
 his official capacity as Superintendent of     )
 Frankton-Lapel Community Schools;              )
 Ronda Podzielinski, in her official capacity   )
 as Principal of Frankton Elementary School;    )
 Kimberly Gray, in her official capacity as     )
 the Title I Program/Reading Director for       )
 Frankton-Lapel Community Schools;              )
 Frankton-Lapel Community Schools               )
 Board of School Trustees,                      )
                                                )
                     Defendants.                )




                     Defendants’ Response to Plaintiff’s
                     Motion for Preliminary Injunction



                                         Alexander P. Pinegar, Atty. No. 26543-49
                                         Brent R. Borg, Atty. No. 27415-29
                                         Church Church Hittle + Antrim
                                         Two North Ninth Street
                                         Noblesville, IN 46060
                                         317-773-2190
                                         apinegar@cchalaw.com
                                         bborg@cchalaw.com
                                         Attorneys for Defendants
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 2 of 28 PageID #: 105




                                             TABLE OF CONTENTS
                                                                                                                            PAGE

 INTRODUCTION ....................................................................................................... 3

 FACTS ......................................................................................................................... 4

           A. Overview of Plaintiff’s employment at
              Frankton Elementary School ..................................................................... 4

           B. Frankton Elementary School and its use of
              “The Leader in Me” program ..................................................................... 6

           C. Plaintiff’s February 10, 2020, Facebook comment ................................... 8

           D. Additional concerns with the Plaintiff’s Facebook comment
              and her request for preliminary injunction ............................................. 10

 ARGUMENT ............................................................................................................... 12

           A. The Court should apply the typical preliminary injunction
              standard to Plaintiff’s retaliation claim ..................................................... 12

           B. Plaintiff is not entitled to a preliminary injunction .................................. 16

                1. Plaintiff cannot meet her burden on the three-prong
                   standard that should apply to her motion. .......................................... 16

                       a. Plaintiff cannot establish a likelihood of success on the
                          merits. ........................................................................................... 16

                            1. Plaintiff’s statements were false and therefore neither
                                First Amendment protections nor Pickering balancing
                                applies. ..................................................................................... 17

                            2. Even if applied, the Pickering balancing test tips in favor
                               of the Defendants. .................................................................... 21

                         b. Plaintiff cannot establish that she will suffer irreparable
                            harm if a preliminary injunction is not entered, nor can she
                            establish that traditional legal remedies are inadequate. ........... 24

                  2. The harm to the Defendants outweighs the harm to the
                     Plaintiff if the preliminary injunction is granted. ............................. 25

 CONCLUSION ............................................................................................................ 27


                                                                    2
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 3 of 28 PageID #: 106




        The Defendants hereby respond to Plaintiff’s Motion for Preliminary Injunction.

 (Dkt. 7, Filing No. 7.)

                                       Introduction

        During the 2019-2020 school year, Frankton-Lapel Community Schools (“FLCS”)

 employed the Plaintiff as a Title I Interventionist at Frankton Elementary School, one of

 two elementary schools within FLCS. FLCS terminated Plaintiff’s employment on

 February 14, 2020, after Superintendent Robert Fields and Principal Ronda Podzielinski

 learned of a Facebook comment Plaintiff posted on February 10, 2020, that contained

 several false statements about the operations at Frankton Elementary School. The

 Plaintiff’s Facebook comment concerned Frankton Elementary School’s use of a

 program called “The Leader in Me.” This program, which Plaintiff labeled as “garbage”

 in her Facebook comment, is a leadership and behavioral model that emphasizes

 sensible habits like “have a plan” and “listen before you talk” that are common to

 everyday experience.

        In her Facebook comment, the Plaintiff made several statements, including the

 following:

        •     that Frankton Elementary School teachers were being evaluated on
              how they used this program;

        •     that the staff and school were being graded on how they implemented
              the program;

        •     that the staff and the school was going to being mentoring another
              school on the program;

        •     that parents have “no clue” about the program; and

        •     that the program has “literally taken over EVERYTHING.”

        These statements are false.

                                               3
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 4 of 28 PageID #: 107




        Because of Plaintiff’s false and disparaging statements in her Facebook comment,

 FLCS terminated Plaintiff’s at-will employment on February 14, 2020. In light of these

 facts, Plaintiff is not entitled to the extraordinary remedy of preliminary injunctive

 relief. The central case on which Plaintiff relies does not afford First Amendment

 protection to statements that are false, and even if one were to assume her statements

 were true, balancing Plaintiff’s First Amendment rights against FLCS’ interests

 establishes that there has been no First Amendment violation. And even if one were to

 further assume a violation for argument’s sake, preliminary injunctive relief is still

 inappropriate.

        For these reasons and as provided in more detail below, the Court should deny

 Plaintiff’s Motion for Preliminary Injunction.

                                           Facts

    A. Overview of Plaintiff’s employment at Frankton Elementary School.
        FLCS employed Plaintiff as a Title I Interventionist from August 2019 until it

 terminated her employment on February 14, 2020. [Defendants’ Exhibit 1, Affidavit of

 Robert Fields (“Fields Aff.”) Aff. ¶ 5.] Plaintiff was an at-will employee, was not a

 teacher, and did not hold a regular teacher’s contract with FLCS.1 [Fields Aff. ¶ 6.] She

 worked exclusively at Frankton Elementary School, one of two elementary schools

 within the FLCS school system. [Defendants’ Exhibit 2, Affidavit of Ronda Podzielinski

 (“Podzielinski Aff.”) ¶ 4.] FLCS also employed Plaintiff at Frankton Elementary School

 during the 2018-2019 school year as an instructional assistant. [Podzielinski Aff. ¶ 5.]



        1Indiana law requires that any teacher employed by a public school must have a
 regular teacher’s contract prescribed by the State Superintendent. See Ind. Code ch. 20-
 28-6.

                                               4
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 5 of 28 PageID #: 108




 Plaintiff had a child who attended Frankton Elementary School during the 2019-2020

 year. [Podzielinski Aff. ¶ 10.]

        The Title I in Plaintiff’s job title refers to Title I of the Elementary and Secondary

 Education Act. [Fields Aff. ¶ 7.] Under Title I, the federal government distributes funds

 to those schools and school districts who service a specified percentage of low-income

 families. [Id.] Schools who seek Title I funding must apply for a grant from the federal

 government. [Id.] FLCS receives Title I grant money, which its uses to employ seven

 “Title I Interventionists” and one Director of Reading (co-defendant Kimberly Gray),

 who directly supervises the seven Title I Interventionists. [Id.] These Title I

 Interventionists work only at Frankton Elementary School. [Id.] Plaintiff’s

 compensation was funded entirely by Title I grant money. [Id.]

        Even though Plaintiff was not a teacher, as a Title I Interventionist she worked

 directly with students, both in small-group and one-on-one settings, on reteaching and

 improving reading skills. [Podzielinski Aff. ¶ 7.] Plaintiff was the lead interventionist

 with second-grade students but also worked with students in other grade levels

 throughout the entire elementary school. [Id.] She worked Monday to Thursday every

 week, from 7:30 am to 3:00 p.m. and was paid on an hourly basis. [Podzielinski Aff. ¶

 8.] Her workday consisted of working in classrooms in small-group settings and pulling

 certain students out of the classroom to work one-on-one with them. [Id.] The students

 Plaintiff worked with were those Frankton Elementary School had identified as needing

 one-on-one reading assistance based on certain benchmarks. [Id.] Based on these job

 duties, Plaintiff would have been aware of how Frankton Elementary School operated

 and what the general curricula and educational philosophies at Frankton Elementary

 School were and what they were not. [Podzielinski Aff. ¶ 9.]

                                               5
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 6 of 28 PageID #: 109




    B. Frankton Elementary School and its use of “The Leader in Me”
       program.
         Beginning during the 2017-2018 school year, Frankton Elementary School has

 used a program called “The Leader in Me” to help students develop leadership skills and

 foster positive relationships. [Podzielinski Aff. ¶ 11.] “The Leader in Me” is a program

 developed by FranklinCovey Education that emphasizes seven habits of leadership and

 behavior. [Id.] Those principles are:

         1.    Be proactive (you’re in charge)
         2.    Begin with the end in mind (have a plan)
         3.    Put first things first (work first, then play)
         4.    Think win-win (everyone can win)
         5.    Seek first to understand, then to be understood (listen before you talk)
         6.    Synergize (together is better)
         7.    Sharpen the saw (continuous self-improvement)

 [Id.]

         The Leader in Me is also used at both other public and private schools in central

 Indiana, including in Delphi, Anderson, Westfield, Carmel, Marshall, Indianapolis,

 Avon, and Oaklandon. [Podzielinski Aff. ¶ 12.]

         The administration at Frankton Elementary School encourages staff to look for

 opportunities to promote in their classroom the seven habits associated with The Leader

 in Me. [Podzielinski Aff. ¶ 13.] However, The Leader in Me is not an academic program.

 [Id.] During each academic quarter, Frankton Elementary School designates one day as

 a “LEAD Day.” [Podzielinski Aff. ¶ 14.] During both the 2018-2019 and 2019-2020

 school years, there were four LEAD Days. [Id.] On “LEAD Days” students in

 Kindergarten through sixth grade are divided into groups of approximately eighteen

 students, with each group consisting of students from multiple grade levels. [Id.] For

 one hour on LEAD Days, this group meets together with a staff member. [Id.] Plaintiff



                                              6
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 7 of 28 PageID #: 110




 led such a group during the 2019-2020 school year up the point of her termination. [Id.]

 During this one hour, the staff member presents to his or her group a lesson based on

 The Leader in Me principles. [Id.] This lesson is provided to staff and usually consists of

 a PowerPoint with activities, videos, and specific habit information. [Id.]

         In addition, teachers are asked to spend approximately ten to fifteen minutes per

 day in what is called a “Synergizing Circle.” [Id.] This is to provide time to build

 community, communicate with others, listen, share goals and successes, and review the

 class mission statement. [Id.] Teachers are encouraged, but not required, to discuss The

 Leader in Me habits during those sessions. [Id.] However, Principal Podzielinski is

 aware that not all teachers consistently have a Synergizing Circle every day and many

 teachers do not consistently discuss The Leader in Me principles during those times.

 [Id.]

         The Frankton Elementary School administration takes several steps to inform

 parents of the use of the Leader in Me program. [Podzielinski Aff. ¶ 19.] For example,

 The Leader in Me program and its seven habits are identified on the cover of the 2019-

 2020 the Parent/Student Handbook. [Podzielinski Aff. ¶ 19; Ex. A.] The second page of

 this handbook features a short message from Principal Podzielinski that states: “We are

 excited to continue The Leader in Me process to help prepare students to succeed in the

 21st century.” [Id.] The last page of the handbook contains a chart stating and

 explaining the seven habits. [Id.]

         In addition, Frankton Elementary School conducted a fund-raiser in the Fall of

 2019 to offset the cost of using The Leader in Me for 2019-2020. [Podzielinski Aff. ¶ 19.]

 The flier states that the purpose of the fundraiser was for The Leader in Me program.

 [Podzielinski Aff. ¶ 19; Ex. B.] Although the fundraiser was optional for parents and

                                               7
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 8 of 28 PageID #: 111




 students, many participated, raising enough money to fund the program for the

 upcoming school year. [Podzielinski Aff. ¶ 19.]

        Frankton Elementary School also sent parents periodic school newsletters, which

 contained information regarding The Leader in Me. [Podzielinski Aff. ¶ 19; Ex. C.]

 Students periodically received a Leader in Me worksheet to take home and complete

 with their parents. [Podzielinski Aff. ¶ 19; Ex. D.] This worksheet was typically

 accompanied with a short letter to parents explaining what had been discussed during

 the most recent LEAD day. [Id.]

    C. Plaintiff’s February 10, 2020, Facebook comment.

        Shortly after February 10, 2020, Principal Podzielinski and Superintendent

 Fields learned of a comment Plaintiff had posted on Facebook on February 10, 2020.

 [Podzielinski Aff. ¶ 20; Fields Aff. ¶ 12.] Defendants have submitted a copy of the entire

 comment thread with this Response, but for the Court’s convenience, pasted below is a

 verbatim quotation of both Plaintiff’s Facebook comment and, for context, a prior

 comment to which Plaintiff was responding. [Podzielinski Aff. ¶ 20; Ex. E.] The

 comments derived from a blog post about The Leader in Me from a website called

 cultofpedagogy.com [Id.]:

        Chris Metzger: So when I read this I thought…oh my goodness this sounds
        so much like some discipleship tools that are being marketed to churches.
        THIS is very concerning to me and YES it is just like a pyramid scheme. It
        also will most definitely label some kids as “not good enough” for
        leadership. I cannot believe that this is in the school. From what I read in
        this article, it sounds like something else that I am very familiar with that
        looks great on the surface but when you dig into it you will find how
        deceptive it actually is as it works on changing the language to change the
        classroom culture to get everyone into thinking all the same.

        [Plaintiff] Jennifer McWilliams: That is exactly what it is! We are in our
        third year and it literally has taken over EVERYTHING. The Language,


                                              8
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 9 of 28 PageID #: 112




         awards, all bulletin-boards, the [sic] have a Committee dedicated to
         pushing this garbage into the community & children [sic] homes, and
         teachers are even being evaluated on how well they implement it. At this
         point I’m not even sure how you could opt your child out because it’s
         incorporated into everything we do. We are being advised & graded on
         how well we use the program & next we will mentor another school to
         begin using it. Parents have NO CLUE
 [Id.]

         Plaintiff’s Facebook comment greatly concerned Principal Podzielinski and

 concerned Superintendent Fields because it contained many statements that are not

 true. [Podzielinski Aff. ¶ 21; Fields Aff. ¶ 12.] To elaborate on the nature of the false

 statements in Plaintiff’s comment:

         •   The evaluations of teachers at Frankton Elementary School have never
             included any evaluation of how teachers are implementing The Leader
             in Me program. In addition, at no time did Principal Podzielinski or
             any other Frankton Elementary School administrator observe any
             teacher for the purpose of an evaluation with regard to The Leader in
             Me. [Podzielinski Aff. ¶¶ 15-16.]

         •   No staff members at Frankton Elementary School are being graded,
             reviewed, or evaluated regarding their use (or non-use) of The Leader
             in Me program. [Podzielinski Aff. ¶ 17.]

         •   Neither FLCS nor Frankton Elementary School is being “graded” in any
             way, whether by FranklinCovey, the State of Indiana, or any other
             individual or entity, on how Frankton Elementary School is using The
             Leader in Me program. [Id.]

         •   Frankton Elementary School has not been asked, nor does it have any
             intent, to mentor another school about how to begin using The Leader
             in Me. [Podzielinski Aff. ¶ 18.]

         •   As discussed above, Frankton Elementary School informs parents of
             how The Leader in Me is being used; it was false for Plaintiff to say
             parents have “NO CLUE.” [Podzielinski Aff. ¶¶ 19, 25.]

         •   Even allowing for the obviously hyperbolic use of the word literally,
             Plaintiff’s Facebook comment falsely states that The Leader in Me has
             “taken over EVERYTHING.” As described above, this is not true, for



                                               9
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 10 of 28 PageID #: 113




             little class time is dedicated to The Leader in Me. [Podzielinski Aff. ¶¶
             14, 26.]

         Because of Plaintiff’s Facebook comments, Defendants terminated her

  employment as Title I Interventionist on February 14, 2020. [Dkt. 1 at ¶ 41, Filing No. 1,

  at ECF p. 11 ] After her termination, FLCS filled the vacant Title I Interventionist

  position with an existing FLCS employee who had worked at another elementary school

  in the FLCS school system. [Fields Aff. ¶ 8.] That employee’s former position has also

  been filed. [Id.]

     D. Additional concerns with the Plaintiff’s Facebook comment and her
        request for preliminary injunction.

         The Defendants had concerns with Plaintiff’s Facebook post other than her false

  statements. Principal Podzielinski was concerned with Plaintiff’s reference to Frankton

  Elementary School “pushing this garbage into the community & children homes,” which

  she took to mean that Plaintiff had a very negative opinion of the Leader in Me program.

  [Podzielinski Aff. ¶ 27.] Although Principal Podzielinski is not aware that Plaintiff had

  done anything to undermine The Leader in Me program, Plaintiff’s reference to

  “pushing this garbage” caused her to question whether Plaintiff might do so in the

  future. [Id.]

         Upon reading Plaintiff’s Facebook comment, Superintendent Fields was

  concerned that prospective applicants for academic positions at Frankton Elementary

  School would choose to not apply because of an apprehension that they would be

  evaluated on how well they implemented a non-academic, social-emotional program,

  i.e., The Leader in Me. [Fields Aff. ¶ 13.] He fears current employees at Frankton

  Elementary School would be alarmed into thinking that FLCS was going to evaluate

  them based on how they implemented this program and that FLCS was going to request

                                               10
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 11 of 28 PageID #: 114




  them to devote time and resources to mentoring another school system in using The

  Leader in Me. [Id.]

         Principal Podzielinski is concerned about the disruption that will be caused if

  Plaintiff were ordered to be re-hired. [Podzielinski Aff. ¶ 28.] Plaintiff’s Facebook

  comment caused considerable consternation among the staff at Frankton Elementary

  School. [Id.] The school was scheduled to have a Family Leadership night within a few

  weeks after February 14, 2020, that would include a discussion of The Leader in Me

  program and how it was working. [Id.] However, after Plaintiff published her Facebook

  comment, many staff were concerned about holding the Family Leadership Night,

  including concerns of safety and possible disruptions that might erupt, and did not want

  to participate. [Id.] The event was postponed. [Id.] Principal Podzielinski also believes

  rehiring Plaintiff would cause substantial disruption among staff because of the false

  statements Plaintiff wrote in her Facebook comment. [Id.] Staff members would be

  uncomfortable talking to and around Plaintiff for fear that their conversations would be

  posted on Facebook. [Id.] Staff members are also concerned that inaccurate information

  is being conveyed about what is being discussed with students with regard to developing

  leadership skills and behavior. [Id.]

         Superintendent Fields also has concerns unique to his position as Superintendent

  and as its chief operating officer. If FLCS were ordered to rehire Plaintiff, FLCS would

  have to terminate the employment of another individual, for the Title I grant money

  FLCS receives would not accommodate rehiring Plaintiff without simultaneously

  termination of another Title I Interventionist’s employment. [Fields Aff. ¶ 9.] There is

  no provision in FLCS’s budget for FLCS to rehire Plaintiff without this occurring, nor




                                               11
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 12 of 28 PageID #: 115




  has FLCS ever used general funds (i.e., funds received from sources other than Title I

  grants) to pay Title I Interventionists. [Id.]

                                          Argument

     A. The Court should apply the typical preliminary injunction standard to
        Plaintiff’s retaliation claim.

         “[A] preliminary injunction is an exercise of a very far-reaching power, never to

  be indulged in except in a case clearly demanding it.” Girl Scouts of Manitou Council,

  Inc. v. Girl Scouts of U.S.A., Inc., 549 F.3d 1079, 1085–86 (7th Cir. 2008). This Court

  must analyze a motion for preliminary injunction “in two distinct phases: a threshold

  phase and a balancing phase.” Girl Scouts of Manitou Council, 549 F.3d at 1086. To

  survive the threshold phase, Plaintiff must prove by a preponderance of the evidence: (1)

  a likelihood of success on the merits, (2) that absent a preliminary injunction, she will

  suffer irreparable harm in the interim period before final resolution of her claims, and

  (3) that traditional legal remedies would be inadequate. See id. If Plaintiff fails to

  demonstrate any of these threshold requirements, the Court must deny the request for

  an injunction. See Abbott Labs. v. Mead Johnson & Co., 971 F.2d 6, 11 (7th Cir. 1992). If,

  however, the Court determines that Plaintiff has passed the initial threshold, then the

  Court must move to the balancing phase of the analysis. Id.

         In the balancing phase of the analysis, the court “must somehow balance the

  nature and degree of the plaintiff’s injury, the likelihood of prevailing at trial, the

  possible injury to the defendant if the injunction is granted, and the wild card that is the

  ‘public interest.’” Lawson Products, Inc. v. Avnet, Inc., 782 F.2d 1429, 1433 (7th Cir.

  1986). This is essentially a balancing of the equities. Id. “Specifically, the court weighs

  the irreparable harm that the plaintiff would endure without the protection of the


                                                   12
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 13 of 28 PageID #: 116




  preliminary injunction against any irreparable harm the defendant would suffer if the

  court were to grant the requested relief.” Girl Scouts of Manitou Council, 549 F.3d at

  1086. This requires a sliding-scale approach: “‘[t]he more likely the plaintiff is to win,

  the less heavily need the balance of harms weigh in his favor; the less likely he is to win,

  the more need it weigh in his favor.’” Id. (quoting Roland Machinery Co. v. Dresser

  Industries, Inc., 749 F.2d 380, 387 (7th Cir. 1984)). This balancing process should also

  consider any effects that granting or denying the preliminary injunction would have on

  nonparties (which courts have termed the “public interest”). Girl Scouts of Manitou

  Council, 549 F.3d at 1086. Ultimately, this Court is tasked with arriving “at a decision

  based on a subjective evaluation of the import of the various factors and a personal,

  intuitive sense about the nature of the case.’” Id. (quoting Lawson Products, 782 F.2d at

  1436).

           Plaintiff contends the Court should depart from this standard analysis. Plaintiff

  alleges that the likelihood of her success on the merits should be the determinative

  factor because “‘even short deprivations of First Amendment rights constitute

  irreparable harm,’ and the public interest is not harmed by preliminarily enjoining

  unconstitutional actions by the government.” [Dkt. 8 at 4 (citing Am. Civil Liberties

  Union of Ill. v. Alvarez, 679 F.3d 583, 589 (7th Cir. 2012), Filing No. 8, at ECF p. 4 ].

  The Defendants respectfully submit that the standard advocated by the Plaintiff is not

  appropriate for this species of a First Amendment case.

           Plaintiff cites three cases to support her position. All are distinguishable from this

  one because none involves a retaliation claim. In Higher Soc’y of Indiana v. Tippecanoe

  Cty., Indiana, the plaintiff sought permission from Tippecanoe County to hold a rally at

  the county courthouse. 858 F.3d 1113 (7th Cir. 2017). The County denied the request

                                                 13
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 14 of 28 PageID #: 117




  based on its own policy regarding the use of the courthouse grounds. The plaintiff sued,

  challenging the constitutionality of the County’s policy and seeking a preliminary

  injunction to allow the group to hold rallies during the pendency of the case.

         In Am. Civil Liberties Union of Ill. v. Alvarez, the ACLU wanted to implement a

  police accountability program where its members would make audiovisual recordings of

  police while the police performed their duties. 679 F.3d 583 (7th Cir. 2012). Illinois had

  enacted legislation making it a felony to audio record “all or any part of any

  conversation” unless all parties consented. The ACLU challenged the statute and sought

  a preliminary injunction to preclude its enforcement while the ACLU and the State

  litigated the merits of the constitutional challenge.

         Plaintiff also cites Korte v. Sebelius, where the plaintiffs contended that the

  contraception coverage mandate in the Affordable Care Act violated their rights under

  the free exercise clause and the Religious Freedom Restoration Act. 735 F.3d 654, 666

  (7th Cir. 2013). The plaintiffs sought a preliminary injunction precluding the

  enforcement of the mandate while the case proceeded.

         In all three cases, plaintiffs alleged they were facing ongoing infringements of

  their First Amendment rights, thus rendering money damages an insufficient remedy.

  In all three cases, it was apparent why “even short deprivations of First Amendment

  rights [would] constitute irreparable harm.” Am. Civil Liberties Union of Ill., 679 F.3d at

  589-90. Here, however, Plaintiff is not alleging any current, ongoing, or future

  deprivation of her First Amendment rights. She instead has brought a First Amendment

  retaliation claim, alleging she was terminated after posting comments on social media.

  Assuming Plaintiff proves that her First Amendment rights were violated by the School




                                               14
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 15 of 28 PageID #: 118




  terminating her employment, her harm is not irreparable. Money damages are available

  for any compensation she loses as a result of the School’s actions.

         Further, the undersigned counsel could not find any case where the Seventh

  Circuit has applied Plaintiff’s proposed preliminary injunction standard to a First

  Amendment retaliation case. In Shondel v. McDermott, 775 F.2d 859 (7th Cir. 1985), a

  panel of the Seventh Circuit suggested that in a First Amendment retaliation case, a

  plaintiff seeking reinstatement of employment must show both a First Amendment

  violation and additional irreparable harm, id. at 867, and that, generally speaking, a

  “very strong showing” of irreparable harm may be required for a preliminary injunction

  that orders a government employee reinstated. Id.; accord American Postal Workers

  Union, AFL—CIO v. United States Postal Service, 766 F.2d 715, 722 (2d Cir. 1985)

  (requiring a showing of irreparable harm apart from a prior alleged deprivation of First

  Amendment rights unless immediate relief is only form of relief available); Rendish v.

  City of Tacoma, 123 F.3d 1216, 1226 (9th Cir.1997) (“In this circuit, no presumption of

  irreparable harm arises in a First Amendment retaliation claim ....”); Hohe v. Casey,

  868 F.2d 69, 72–73 (3d Cir.1989) (“[T]he assertion of First Amendment rights does not

  automatically require a finding of irreparable injury, thus entitling a plaintiff to a

  preliminary injunction if he shows a likelihood of success on the merits.”); but see Greer

  v. Amesqua, 22 F. Supp. 2d 916, 923-925 (W.D. Wis. 1998) (a district court decision

  from the Seventh Circuit discussing a Circuit split on this issue and ultimately applying

  a standard similar to what Plaintiff advocates for).

         Plaintiff is not facing ongoing deprivations of her First Amendment rights.

  Therefore, the standard she asks the Court to apply is inapposite, for it is based on the

  principle that “short deprivations of First Amendment rights constitute irreparable

                                                15
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 16 of 28 PageID #: 119




  harm.” That is not occurring here. And because Plaintiff is seeking immediate

  reinstatement—a drastic remedy that would involve the Court ordering the Defendants

  to rehire an at-will employee who had labeled an aspect of her employer’s curricula as

  “garbage”—her motion should be held to the standard typically used for preliminary

  injunctions.

     B. Plaintiff is not entitled to a preliminary injunction.

         Plaintiff must clear several hurdles to obtain a preliminary injunction. She cannot

  overcome any. She cannot prove by a preponderance of the evidence she (1) is likely to

  succeed on the merits; (2) will suffer irreparable harm in the absence of a preliminary

  injunction; and (3) lacks adequate legal remedies. Moreover, even assuming for

  argument’s sake that she could establish these elements, the harm to FLCS in imposing

  a preliminarily injunction greatly outweighs any harm to Plaintiff if none is entered.

            1. Plaintiff cannot meet her burden on the three-prong standard
               that should apply to her motion.

         As discussed above, the parties disagree on what test the Court should apply to

  Plaintiff’s motion. The Plaintiff argues she need to prove only that she is likely to

  succeed on the merits. The Defendants disagree. However, for reasons stated below, this

  disagreement is academic because Plaintiff cannot prove she is likely to succeed on the

  merits of her retaliation claim.

                     a. Plaintiff cannot establish a likelihood of success on the
                        merits.

         The Defendants agree with Plaintiff that Pickering v. Bd. Of Educ., 391 U.S. 563

  (1968) is the foundational precedent on the questions raised by Plaintiff’s claim. But

  Plaintiff cannot succeed under Pickering and its progeny. This is because, first, her

  Facebook comment is not entitled to Pickering balancing at all; it was not, in other

                                               16
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 17 of 28 PageID #: 120




  words, speech protected by the First Amendment because it contained several false

  statements. But, second, even if the Court applies the Pickering balancing test, the

  factors fall in Defendants’ favor.

                           1. Plaintiff’s statements were false and therefore
                              neither First Amendment protections nor Pickering
                              balancing applies.

         As stated, Defendants agree that Pickering is the governing precedent. But

  Plaintiff ignores the actual holding in Pickering, which in this case is dispositive: “In

  sum, we hold that, in a case such as this, absent proof of false statements knowingly or

  recklessly made by him, a teacher’s exercise of his right to speak on issues of public

  importance may not furnish the basis for his dismissal from public employment.” 391

  U.S. at 574 (emphasis added); see also Brenner v. Brown, 36 F.3d 18, 20 (7th Cir. 1994)

  (stating that even employee speech that involves a matter of public concern “is not

  protected where it is made with a reckless disregard for the truth”); Swetlik v.

  Crawford, 738 F.3d 818, 828 (7th Cir. 2013) (stating an employer may defeat a First

  Amendment retaliation claim if “supervisors reasonably believed, after an adequate

  investigation, that [the employee’s] testimony was false, even if it actually was true”)

  (quoting Wright v. Illinois Dep't of Children & Family Servs., 40 F.3d 1492, 1506 (7th

  Cir. 1994). Whether the employee’s statement is true—or even whether the employer

  reasonably believed it was false—is thus vital to analyzing Pickering-based claims. For

  an employer “has a greater interest in curtailing erroneous statements than correct ones,

  and still a greater interest in curtailing deliberate falsehoods.” Wright, 40 F.3d at 1505

  (internal citations and quotations omitted).

         In Pickering, a teacher sent a letter to the newspaper criticizing how the school

  board and superintendent had handled issues of public funding and allocated financial

                                               17
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 18 of 28 PageID #: 121




  resources. 391 U.S. at 566. The school board fired the teacher for publishing the letter

  after determining that the teacher’s letter contained false statements. Id. at 567. The

  Supreme Court held that public employees do not altogether relinquish their First

  Amendment rights to comment on matters of public interest. Id. at 568. The Court

  articulated several factors that should be considered in balancing government

  employees’ interests, as citizens, to speak on matters of public concern with the

  government’s interest, as an employer, to effectively perform public services through

  those same employees. Id.

         But overarching the Court’s analysis in Pickering was an assumption that this

  balancing test would only be pertinent if the employee’s speech was true, or at least

  made with a sincere belief that it was true. In fact, the school board terminated the

  teacher because it determined his letter was false; on review, the Supreme Court

  determined the teacher’s statements were either largely a matter of subjectivity (i.e.,

  were not capable of being true or false) or easily shown erroneous. Id. at 569-572. Given

  this determination, the Supreme Court concluded it should balance the competing

  interests of the teacher and the school board.

         Considering how important this threshold determination was to the Court’s

  analysis in Pickering—it is even imbedded in the holding, id. at 574—it is conspicuous

  that the Plaintiff does not provide this Court a copy of her Facebook comment or make

  any attempt to prove that the various assertions in her comment were true. (Instead, in

  her Complaint Plaintiff provides a bullet-point summary and claims her comment

  “mirrored” the summary. (Dkt. 1 ¶¶ 30, 34, Filing No. 1, at ECF pp. 8-9)) It is difficult

  for Defendants to understand how Plaintiff can believe that she has demonstrated a

  likelihood of success on the merits when she has not provided the Court a copy of her

                                               18
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 19 of 28 PageID #: 122




  speech at issue, not to mention that she has ignored a critical component of the holding

  from the main case on which she relies.

           Plaintiff’s Facebook comment contains at least five false statements. That these

  statements were false was clear to the Defendants immediately given their knowledge of

  FLCS’ and Frankton Elementary School’s operations.

           First, teachers are not evaluated on whether or how they implement The Leader

  in Me program. Yet Plaintiff states unequivocally in her Facebook comment that

  “teachers are even being evaluated on how well they implement it.” Not only is this

  statement false, it is not a statement that contains any subjectivity or speculation. It is

  simply wrong and Plaintiff, given the length and nature of her employment, was in a

  position to know it was false. At the very least, it was reckless, for surely Plaintiff

  realized that the average person, aware of Plaintiff’s employment, would assume that

  Plaintiff would know how staff at Frankton Elementary School were being evaluated. As

  Plaintiff acknowledges in her brief, speech should not receive First Amendment

  protection where “a teacher has carelessly made false statements about matters so

  closely related to the day-to-day operations of the schools that any harmful impact on

  the public would be difficult to counter because of the teacher’s presumed greater access

  to the real facts.” (Dkt. 8, at 10, Filing No. 8, at ECF p. 10 (quoting Pickering, 391 U.S. at

  572).)

           Second, Plaintiff stated, again unequivocally, “We are being advised & graded on

  how well we use the program.” Assuming2 she is referring to the school itself, this is




           It is possible to interpret this statement as Plaintiff stating that the staff (not the
           2

  school itself) is being graded on how well they use the program. If so, this would

                                                 19
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 20 of 28 PageID #: 123




  false. Neither FCLS nor Frankton Elementary School are being “graded” on how The

  Leader in Me program is being used. This is also a statement a member of the public

  would reasonably assume Plaintiff made based on information she knew as an employee

  of the school.

         Third, Plaintiff stated, again unequivocally, that “we will mentor another school

  to begin using it.” This is false. Frankton Elementary School has not been asked, nor

  does it have any intent, to mentor another school about how to use The Leader in Me

  program. This too is a statement cloaked with credibility given Plaintiff’s employment.

         Fourth, Plaintiff stated that “Parents have NO CLUE.” Granted, this statement

  involves some conjecture as to what parents in the Frankton community know or do not

  know. It is false, nevertheless. The Frankton Elementary School administration had

  taken several steps to inform parents of its use of The Leader in Me program. The

  Leader in Me program is referenced in the Parent/Student handbook. Frankton

  Elementary School conducted a fundraiser explicitly to raise funds to offset costs

  associated with The Leader in Me. The school’s administration sent home periodic

  newsletters that referenced The Leader in Me and sent home short letters, accompanied

  by worksheets, discussing The Leader in Me. This statement likewise is one where the

  reasonable reader would assume Plaintiff knew what she was talking about because

  Plaintiff was both an employee at Frankton Elementary School and a parent of one of its

  students. Thus, Plaintiff was distinctly able to compare how The Leader in Me was being




  essentially be a restatement of her comment that the teachers were being evaluated on
  how well they implemented the program, which, again, is false.

                                             20
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 21 of 28 PageID #: 124




  used at Frankton Elementary School with what information the school was sharing with

  parents.

         Lastly, Plaintiff stated that The Leader in Me “literally has taken over

  EVERYTHING.” This statement is hyperbolic, but even allowing Plaintiff a license to

  exaggerate, it is false. The Leader in Me is not an academic program. Little class time is

  devoted to The Leader in Me. Nor can Plaintiff’s statement be squared with reality, as it

  is particularly misleading when paired with her affirmation that The Leader in Me is

  designed to “change[] the language to change the classroom culture to get everyone into

  thinking all the same.”

         For these reasons, Plaintiff cannot establish by a preponderance of the evidence

  that she is likely to succeed on the merits. At the very least—although the School does

  not concede the point—there will be factual issues regarding whether Plaintiff’s

  statements were false. Cf. Swetlik v. Crawford, 738 F.3d 818, 827 (7th Cir. 2013)

  (“Whether an employee recklessly disregarded the truth in making a statement will

  often present a disputed factual issue.”) And even if it were determined that the

  statements were true, Plaintiff still cannot succeed on the merits if the Defendants show

  they reasonably believed her statements were false. Id. at 828.

                            2. Even if applied, the Pickering balancing test tips in
                               favor of the Defendants.

         If, however, the Court determines that Plaintiff’s statements should be assumed

  true for purposes of her motion for preliminary injunction—and Defendants respectfully

  submit there is no basis under the law or the evidence to make that assumption—for her

  to succeed on the merits, she would still have to show that the Pickering balancing

  factors fall in her favor. See Harnishfeger v. United States, 943 F.3d 1105, 1115 (7th Cir.



                                               21
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 22 of 28 PageID #: 125




  2019) (listing the Pickering balancing factors). In evaluating the public employer’s

  interests under these factors, the “focus [is] on the effective functioning of the public

  employer’s enterprise,” Craig v. Rich Twp. High Sch. Dist. 227, 736 F.3d 1110, 1119 (7th

  Cir. 2013), and the “efficient fulfillment of its responsibilities to the public,” Connick v.

  Myers, 461 U.S. 138, 150 (1983). Thus, reviewing courts are to defer to the government

  employer’s “reasonable predictions” of harm to its legitimate interests. See e.g., Waters

  v. Churchill, 511 U.S. 661, 673 (1994) (“[W]e have given substantial weight to

  government employers’ reasonable predictions of disruption, even when the speech

  involved is on a matter of public concern . . . .”); Craig, 736 F.3d at 1119 (explaining that

  the government’s “reasonable predictions of disruption” are given “substantial weight”

  (internal quotation marks omitted)).

         But the government employer need not point to actual harm. See, e.g., Connick,

  461 U.S. at 152 (“[W]e do not see the necessity for an employer to allow events to unfold

  to the extent that the disruption of the office and the destruction of working

  relationships is manifest before taking action.”). Instead the employer need only show

  that “the restrictions it imposes [are] directed at speech that has some potential to affect

  the entity's operations.” Garcetti v. Ceballos, 547 U.S. 410, 418 (2006).

         Plaintiff’s speech caused and is likely to cause additional disharmony among co-

  workers. As shown by the affidavit of Principal Podzielinski, Frankton Elementary

  School cancelled an event shortly after Plaintiff published her Facebook comment due to

  staff concerns about becoming embroiled in the controversy. It is axiomatic that an

  employee spreading a false report that teachers will be evaluated on The Leader in Me

  and requested to mentor another school on the program would cause problems in

  maintaining harmony among the Frankton Elementary School staff. Moreover, as

                                                22
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 23 of 28 PageID #: 126




  shown by the affidavit of Superintendent Fields, FLCS is concerned that prospective

  teacher applicants may shy away from applying out of a concern that Frankton

  Elementary School is an outlier school.

         In addition, Plaintiff, charged with working on reading skills with at-risk

  students, was employed in a position where a high level of trust and confidence is

  needed between instructor and principal. While it has not “literally taken over

  EVERYTHING,” The Leader in Me is an important aspect of the Frankton Elementary

  School culture. Principal Podzielinski is right to be concerned about an employee

  faithfully facilitating discussion during LEAD days who has labeled the program

  “garbage” and agreed with another individual’s opinion that the program is deceitful. “A

  school district is entitled to put in its classrooms teachers who share its education

  philosophy.” Wales v. Board of Educ. Of Community Unit School Dist. 300, 120 F.3d

  82, 85 (7th Cir. 1997). Also, given Plaintiff’s position as a Title I Interventionist at

  Frankton Elementary School and how she presented her Facebook comment as based on

  her own experience as an employee, she should not, at least for purposes of Pickering

  balancing, be regarded as a member of the general public. Finally, that Plaintiff’s

  statements were false also weighs against her for purposes of Pickering balancing.

  Accord Johnson v. Multnomah County, 48 F.3d 420, 424 (9th Cir. 1995) (“[T]he

  falseness of the statements [at issue] should be considered . . . as part of the Pickering

  balance.”)

         For all these reasons, Plaintiff is not likely to succeed on the merits. Her speech at

  issue was false, and therefore, Pickering balancing is unnecessary. But even if Pickering

  balancing is applied, the scale falls in the Defendant’s favor. Because she is not likely to




                                                23
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 24 of 28 PageID #: 127




  succeed on the merits, Plaintiff’s motion fails regardless of which preliminary injunction

  standard the Court applies.

                       b. Plaintiff cannot establish that she will suffer irreparable
                          harm if a preliminary injunction is not entered, nor can
                          she establish that traditional legal remedies are
                          inadequate.

         Notwithstanding the above, even granting for argument’s sake that Plaintiff is

  likely to succeed on the merits, her motion should still be denied because she cannot

  show that (a) absent a preliminary injunction, she will suffer irreparable harm in the

  interim period prior to final resolution of her claims, and that (b) traditional legal

  remedies would be inadequate. See Girl Scouts of Manitou Council, 549 F.3d at 1086.

  The reasons why have been previewed above in Defendants’ discussion regarding why

  the full, three-pronged preliminary injunction test should be used, but Defendants will

  briefly reiterate.

         Plaintiff will not suffer irreparable harm. Unlike a plaintiff seeking the right to

  speak in the face of a statute, policy, or threat of termination, nothing prohibits Plaintiff

  from speaking now.3 The Defendants appreciate there is some irony in this argument—it

  is because they terminated the Plaintiff’s employment that she may speak out regarding

  The Leader in Me. Nonetheless, that the Plaintiff is no longer employed cannot be



         3 Indeed, since her termination Plaintiff has hardly suffered a deprivation. If
  anything, her complaints about The Leader in Me have become more strident. In a
  YouTube post dated February 17, 2020, and titled “Indiana Teacher fired for posting
  article about indoctrination taking place in the schools!”, Plaintiff asserts, among other
  things, “My school is currently in the third year of its [social-emotional learning]
  program called Leader in Me. It is used to educate what they call ‘the whole child’
  through language manipulation, role playing, and influence of morals and values. As a
  teacher and a parent, I find this program to be very disturbing because these things
  should be taught by parents.” See https://www.gofundme.com/f/1whpfyyuw0 (last
  visited June 27, 2020).

                                               24
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 25 of 28 PageID #: 128




  ignored and is an important part of the Court’s analysis, for it means that she is not

  suffering any ongoing deprivation of her First Amendment rights. It dovetails with why

  Plaintiff cannot show that traditional legal remedies would be inadequate. If Plaintiff

  shows that her First Amendment rights were violated, then she can seek the traditional

  legal remedies of money damages.

             2. The harm to the Defendants outweighs the harm to the Plaintiff
                if the preliminary injunction is granted.

         Even if the Plaintiff survives the hurdles set forth above for obtaining a

  preliminary injunction, the Defendants submit that it still should not be entered because

  the harm Defendants would experience if one is entered outweighs the harm to the

  Plaintiff if one is not. To recap, even if a plaintiff has shown that she can satisfy the

  three-prong test, she must also show that the harm to her in denying the motion

  outweighs the harm to the defendant if the motion is granted. In this analysis, the court

  must balance the nature and degree of plaintiff’s injury, the likelihood of her prevailing

  at trial, the possible injury to the defendant if the injunction is granted, and the public

  interest. Lawson Products, Inc. v. Avnet, Inc., 782 F.2d 1429, 1433 (7th Cir. 1986). This

  balancing test involves a sliding scale based on how likely it is the plaintiff is to win. Girl

  Scouts of Manitou Council, 549 F.3d at 1086. The interests of nonparties should also be

  considered in this balancing test. Id.

         Plaintiff was an at-will employee. If FLCS is ordered to rehire her, it will create a

  near impossible human resources dilemma: FLCS will be required to rehire, and

  presumably, keep employed indefinitely, an employee who it could otherwise terminate

  “at will, with or without reason.” Harris v. Brewer, 49 N.E.3d 632, 639 (Ind. Ct. App.

  2015). This is untenable, particularly when FLCS’ resources are limited by the public fisc



                                                25
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 26 of 28 PageID #: 129




  and when the Plaintiff’s prior compensation was only made possible by Title I grant

  funding, which, since the termination of Plaintiff’s employment, has been used to

  employ a different individual.

         In addition, if FLCS is ordered to rehire Plaintiff, and it is later determined that

  the Defendants did not violate her First Amendment rights, then for the duration of the

  case it will have had to employ a Title I Interventionist who made several false

  statements about Frankton Elementary School’s operations and its curricula and who

  Defendants were justified to terminate. This is problematic:

         To this end, the Government, as an employer, must have wide discretion
         and control over the management of its personnel and internal affairs.
         This includes the prerogative to remove employees whose conduct hinders
         efficient operation and to do so with dispatch. Prolonged retention of a
         disruptive or otherwise unsatisfactory employee can adversely affect
         discipline and morale in the work place, foster disharmony, and ultimately
         impair the efficiency of an office or agency.

  Connick v. Myers, 461 U.S. 138, 151 (1983) (quoting Arnett v. Kennedy, 416 U.S. 134,

  168 (1974) (Powell, J., concurring in part).

         Respectfully, the harm to an employer forced to employ individuals who made

  false statements about the nature of their employer’s business is immeasurable, and

  here, that harm is not only to the employer, but also the public that employer serves.

  One can foresee how this would embolden other employees to make false or misleading

  statements and, generally, cause upheaval among Frankton Elementary School staff.

         Nonparties’ interests are also relevant to the balancing test. If Plaintiff is ordered

  to be rehired, it will require the termination of at least one other individual’s

  employment. It will also cause discord among Frankton Elementary School staff, which

  cannot inure to the benefit of the school’s students.




                                                 26
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 27 of 28 PageID #: 130




         Conversely, there is no harm to the Plaintiff if the preliminary injunction is not

  granted and it is later determined that the Defendant violated her First Amendment

  rights. As the lawsuit proceeds, she may speak4 and she will be vindicated if the lawsuit

  ends with a determination in her favor. She can also seek compensatory damages for

  any compensation she was deprived of, subject to her obligation to mitigate her

  damages.

                                         Conclusion

         For reasons stated, the Court should deny Plaintiff’s Motion for Preliminary

  Injunction.

                                             Respectfully Submitted,

                                             /s/Alexander P. Pinegar
                                             Alexander P. Pinegar, Atty. No. 26543-49
                                             Brent R. Borg, Atty. No. 27415-29
                                             Church Church Hittle + Antrim
                                             Two North Ninth Street
                                             Noblesville, IN 46060
                                             317-773-2190
                                             apinegar@cchalaw.com
                                             bborg@cchalaw.com
                                             Attorneys for Defendants




         4 There is even a possible chilling effect to Plaintiff’s speech if the Court orders
  her reemployed. It is not difficult to foresee Plaintiff being concerned, upon ordered
  rehire, about what she is permitted to say and deciding to err on the side of caution.
  That concern does not exist if the Court denies a preliminary injunction.

                                                27
Case 1:20-cv-01419-JPH-TAB Document 22 Filed 06/29/20 Page 28 of 28 PageID #: 131




                               CERTIFICATE OF SERVICE

         I certify that on June 29, 2020, I electronically filed a true and exact copy of the

  foregoing via the Court’s Electronic filing system. Notice of this filing was sent to the

  following counsel of record via the Court’s Electronic filing system:

                    James Bopp, Jr.
                    Melena S. Siebert
                    THE BOPP LAW FIRM, PC
                    1 South Sixth Street
                    Terre Haute, IN 47807-3510
                    jboppjr@aol.com
                    msiebert@bopplaw.com




                                             /s/ Alexander P. Pinegar__________
                                             Alexander P. Pinegar, Atty. No. 26543-49




                                               28
